COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Kevin Steve Thornton v. Chelsea Westfall

Appellate case number:     01-19-00898-CV

Trial court case number: 2019-72510

Trial court:               280th District Court of Harris County

         The record was due on December 23, 2019. See TEX. R. APP. P. 35.1. The clerk’s record
was filed on January 3, 2020, but the court reporter advised the Court that no payment
arrangements had been made for the filing of the reporter’s record. The Court sent a notice to
appellant that, unless the reporter’s record was filed or appellant responded with proof of payment
arrangements for the reporter’s record by January 27, 2020, the Court might require appellant to
file his brief without the benefit of the reporter’s record. See TEX. R. APP. P. 37.3(c). On February
3, 2020, appellant filed a motion for extension of time to file the appellant’s brief seeking 60 days
so that appellant could raise the funds to pay for documents necessary to draft the brief.
       The Court grants the extension. Appellant’s brief, prepared with or without the benefit of
the reporter’s record, is due 60 days from the date of this order. If no reporter’s record is filed,
the Court will consider and decide the issues that do not require a reporter’s record for decision.
TEX. R. APP. P. 37.3(c).
       It is so ORDERED.

Judge’s signature: ______/s/ Peter Kelly_____
                    Acting individually  Acting for the Court


Date: ___February 6, 2020_____